MEMORANDUM **
Katija Bahar Hazem, a native of Afghanistan and citizen of Germany, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
The discrimination and harassment Hazem suffered as an Afghani immigrant in Germany does not compel a finding of past persecution. See id. at 1016-18. Further, substantial evidence supports the IJ’s conclusion that Hazem has not established an objective fear of future persecution. See Singh v. INS, 134 F.3d 962, 970 (9th Cir. 1998).
Because Hazem has not met the standard for asylum, she necessarily cannot meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.